UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6307



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HUGO NELSON MELGAR-GARCIA, a/k/a Hugo Melgar,
a/k/a Antonio Pereira, a/k/a Wagner Paz,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis III, Senior
District Judge. (1:00-cr-00342-TSE)


Submitted: April 26, 2007                        Decided: May 3, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hugo Nelson Melgar-Garcia, Appellant Pro Se. Brian Huseman, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hugo Nelson Melgar-Garcia seeks to appeal the district

court’s order denying his motion to modify or reduce his sentence.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See United States v. Melgar-Garcia, No. 1:00-cr-00342-TSE

(E.D. Va. filed Feb. 20, 2007; entered Feb. 22, 2007).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -